                                                            Scott M. Kendall
                                                            Alaska Bar No. 0405019
                                                            Samuel G. Gottstein
                                                            Alaska Bar No. 1511099
                                                            Holmes Weddle & Barcott, P.C.
                                                            701 West 8th Avenue, Ste. 700
                                                            Anchorage, AK 99501
                                                            Phone: 907.274.0666
                                                            Fax: 907.277.4657
                                                            smkendall@hwb-law.com
                                                            sgottstein@hwb-law.com

                                                            Jason Harrow
                                                            Equal Citizens
                                                            3243B S. La Cienega Blvd.
                                                            Los Angeles, CA 90016
                                                            jason@equalcitizens.us

                                                            Michael Donofrio
                                                            Stris & Maher LLP
                                                            28 Elm St., 2d Fl.
                                                            Montpelier, VT 05602
                                                            michael.donofrio@strismaher.com
                                                            Attorneys for Plaintiffs
HOLMES WEDDLE & BARCOTT, PC




                                                                IN THE U.S. DISTRICT COURT FOR THE DISTRICT OF ALASKA
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                             DISABILITY LAW CENTER OF
                                                             ALASKA, NATIVE PEOPLES
                                                             ACTION COMMUNITY FUND,
                                                             ALASKA PUBLIC INTEREST
                                                             RESEARCH GROUP, ALEIJA                      Case No. 3:20-cv-173-JMK
                                                             STOVER, and CAMILLE ROSE
                                                             NELSON,
                                                                         Plaintiffs,
                                                                 v.

                                                             KEVIN MEYER, LIEUTENANT
                                                             GOVERNOR OF ALASKA and the
                                                             STATE OF ALASKA, DIVISION
                                                             OF ELECTIONS,
                                                                        Defendants.

                                                                   PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION
                                                                            FOR PRELIMINARY INJUNCTION
                                                                            (ORAL ARGUMENT REQUESTED)

                                                              Motion for Preliminary Injunction
                                                              Disability Law Center of Alaska v. Meyer                              Page 1
                                                              Case No. 3:20-cv-173-JMK
                                                             Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 1 of 41
                                                                                            INTRODUCTION

                                                                  Defendants Kevin Meyer and the State of Alaska, Division of Elections

                                                            are charged with operating safe and fair elections in this State in the midst of

                                                            a pandemic. In May, Meyer promised to “ensure all Alaskans have the greatest

                                                            access to vote.” But since then Defendants have reneged on that promise, and

                                                            decided to send out applications for absentee ballots only to registered voters

                                                            age 65 or older.

                                                                  This selective and under-inclusive mailing violates the Federal and State

                                                            Constitutions, along with the Americans with Disabilities Act. It also adversely
HOLMES WEDDLE & BARCOTT, PC




                                                            impacts Plaintiffs Disability Law Center Of Alaska, Native Peoples Action
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            Community Fund, Alaska Public Interest Research Group, Aleija Stover, and

                                                            Camille Rose Nelson. Plaintiffs, and the thousands of voters they advocate for,

                                                            all wish to vote as easily and safely as possible in the upcoming primary and

                                                            general elections. All they ask is for all eligible Alaska voters to be treated the

                                                            same, regardless of age.

                                                                  Defendants’ improper actions come on the eve of primary and general

                                                            elections during the global pandemic caused by COVID-19, and thus require

                                                            an immediate remedy. Therefore, Plaintiffs respectfully request that this

                                                            Court should grant a preliminary injunction ordering Defendants 1) to

                                                            immediately mail absentee ballot applications to all eligible Alaskan voters

                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                   Page 2
                                                             Case No. 3:20-cv-173-JMK
                                                             Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 2 of 41
                                                            who have not yet received one; 1 and 2) to provide equal assistance in voting

                                                            absentee to all eligible voters during the general election.

                                                               I.       FACTUAL BACKGROUND

                                                                    The facts of this case are straightforward and should not be in dispute. 2

                                                            In the midst of a historic pandemic in which all Alaskans have been cautioned

                                                            to stay home as much as possible and avoid public gatherings—including the

                                                            unavoidable and often lengthy indoor gatherings in-person voting requires—

                                                            Defendants have decided to proactively mail absentee ballot applications only

                                                            to Alaska voters 65 or older. As explained below, this unconstitutional and

                                                            arbitrary discrimination, which has created two age-based classes of voters,
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            can and should be remedied by this Court without delay.
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                        A. The Impact Of COVID-19 On Alaskans

                                                                    COVID-19, a highly contagious and harmful respiratory disease, has

                                                            caused substantial changes to life in Alaska and around the world. Emergency

                                                            responses to COVID-19 in Alaska began in March 2020, and have included

                                                            stay-at-home orders and school and travel restrictions. 3 All of these responses



                                                                    Voters age 65 and older, as well as those who have already been sent an
                                                                    1

                                                            application via another process, can all be excluded from such a mailing.
                                                                    This motion is supported by the affidavit of Scott M. Kendall and attached
                                                                    2

                                                            exhibits.
                                                                    3    State     of     Alaska,    “COVID-19        Health      Mandates,”
                                                            https://covid19.alaska.gov/health-mandates/.


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                     Page 3
                                                             Case No. 3:20-cv-173-JMK
                                                             Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 3 of 41
                                                            have been and continue to be implemented with the intent of limiting in-person

                                                            contacts to slow the spread of the disease and its resulting negative health

                                                            consequences.

                                                                  Congress passed the Coronavirus Aid, Relief, and Economic Security Act

                                                            (“CARES Act”) as an initial federal response to COVID-19 on March 27, 2020. 4

                                                            A portion of the $2.2 trillion CARES Act package includes $400 million in

                                                            emergency funds so that states will have additional resources to conduct

                                                            elections during the pandemic, with $3 million going to the State of Alaska for

                                                            that very purpose. 5 And, recognizing that there would likely be a substantial

                                                            increase in demand for absentee voting this year, the Alaska legislature
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            authorized Defendants to either conduct elections this year entirely by mail or
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            issue additional emergency regulations as necessary to run safe election. 6

                                                            However, the legislation did not authorize assisting only one demographic

                                                            group of voters while excluding all others.

                                                                  Unfortunately, the number of positive cases and deaths attributable to

                                                            COVID-19 continue to rise both nationally and in Alaska. When the CARES

                                                            Act was signed on March 27, there were approximately 100,000 positive tests


                                                                  4  See State of Alaska, “COVID-19 Response Funding,” May 12, 2020,
                                                            https://bit.ly/AKFunding.
                                                                  5   Id. at 2.
                                                                  6   2020 SLA ch. 10, § 9 (enacted April 9, 2020) (2019 SB 241).


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                               Page 4
                                                             Case No. 3:20-cv-173-JMK
                                                             Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 4 of 41
                                                            and 1,200 attributable deaths in the United States, with approximately 69

                                                            confirmed cases and 1 death in Alaska. 7 As of July 21, there were over 3.8

                                                            million cases and over 140,000 deaths in the United States, and over 2,000

                                                            cases and 18 deaths of Alaskans. 8 And the number of cases is currently on the

                                                            rise in Alaska, with approximately 1,650 new positive cases since May 1. 9

                                                            Those aged 20-29 currently represent the largest cohort of those who have

                                                            confirmed cases of COVID-19 in Alaska, while those under the age of 60

                                                            comprise roughly 85% of total cases. 10

                                                                  The pandemic affects every Alaskan because, put simply, every Alaskan

                                                            is at risk for COVID-19. All Alaskans have therefore been asked to “[k]eep
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            [their] interactions and circles small when possible” to reduce the spread of the
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            disease. 11 And unfortunately, approximately one-third of Alaskans have at

                                                            least one medical condition that puts them at a higher risk of complications




                                                                  7  All historical data comes from the COVID Tracking Project. National
                                                            historical data is available at https://covidtracking.com/data/us-daily, while Alaska
                                                            historical data is available at https://covidtracking.com/data/state/alaska.
                                                                  8   Alaska’s official dashboard, which is updated daily, is available at
                                                            https://coronavirus-response-alaska-dhss.hub.arcgis.com/.
                                                                  9    See https://covidtracking.com/data/state/alaska.
                                                                  10Frequently updated age data is available at the State’s official COVID-19
                                                            dashboard, https://coronavirus-response-alaska-dhss.hub.arcgis.com.
                                                                  11      State     of    Alaska,    “COVID-19            Health     Mandates,”
                                                            https://covid19.alaska.gov/health-mandates/.


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                       Page 5
                                                             Case No. 3:20-cv-173-JMK
                                                             Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 5 of 41
                                                            from COVID-19. 12 This statistic is consistent with guidance from the U.S.

                                                            Centers for Disease Control and Prevention (“CDC”), which has recently placed

                                                            a greater emphasis on the risks presented by a number of health conditions,

                                                            regardless of age—and, in fact, has “jettison[ed] earlier warnings that mainly

                                                            those 65 and older faced higher risk” of severe illness, instead saying more

                                                            simply that risk increases with age and the presence of certain underlying

                                                            medical conditions. 13 And with limited or no hospital beds for treating severe

                                                            manifestations of COVID-19 in many remote parts of Alaska, keeping overall

                                                            infections to a minimum across the state is especially important to limit the

                                                            negative impacts.
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                  12 Zac Hollander, et al., “State’s Active COVID-19 Cases Reach New High,”
                                                            Anchorage Daily News (June 25, 2020), https://www.adn.com/alaska-
                                                            news/2020/06/24/alaskas-daily-active-covid-19-case-count-reaches-another-new-
                                                            high/ (describing testimony of Dr. Anne Zink, the state’s chief medical officer).
                                                                  13  Helen Branswell, “CDC Broadens Guidance On Americans Facing Risk
                                                            Of Severe COVID-19” (June 25, 2020), https://www.statnews.com/2020/06/25/cdc-
                                                            broadens-guidance-on-americans-facing-risk-of-severe-covid-19/; see also CDC,
                                                            “Your Health: People Who Need To Take Extra Precautions,” (updated July 21,
                                                            2020)                      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
                                                            precautions/index.html (noting, under medical conditions heading, that “people of
                                                            any age with certain underlying medical conditions are at increased risk for severe
                                                            illness from COVID-19” while also failing to group those 65 and older into their
                                                            own risk category and instead noting that “[a]s you get older, your risk for severe
                                                            illness from COVID-19 increases.”).


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                      Page 6
                                                             Case No. 3:20-cv-173-JMK
                                                             Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 6 of 41
                                                                        B. Defendants’ Responses To COVID-19

                                                                  Although Defendants declined to conduct statewide primary and general

                                                            elections entirely by mail, Lieutenant Governor Meyer recognized that

                                                            “balancing the interest in public health with the constitutional right to vote

                                                            means the 2020 election will be unlike any we have seen in our lifetime.” 14 To

                                                            address this challenge, he promised to “enhance our outreach efforts to ensure

                                                            all Alaskans have the greatest access to vote in the 2020 primary election,” 15

                                                            and he has engaged in public outreach to encourage applying before the

                                                            deadline, ten days before the election under Alaska law. 16 Defendants have

                                                            also established a new online absentee ballot application, accessible by voters
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            who have either a driver’s license or an identification card from the DMV. 17
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                  But in late June, Defendants announced an intention to renege on this

                                                            promise to “ensure all Alaskans have the greatest access to vote,” instead




                                                                  14  Office of Lt. Governor Kevin Meyer, Press Release: State of Alaska to
                                                            Focus on Ballot Access for August Primary (May 15, 2020),
                                                            https://bit.ly/MeyerRelease (hereinafter, “Meyer Press Release”).
                                                                  15   Id. (emphasis added).
                                                                  16 Alaska permits any voter to request a mail-in ballot; no justification is
                                                            required. See AS 12.20.081(b).
                                                                  17  See Alaska Div. of Elections, “By-Mail Ballot Delivery,”
                                                            https://www.elections.alaska.gov/Core/votingbymail.php (“Apply paperless! . . .
                                                            You must have a valid Alaska Driver’s License or State ID to use this option.).


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                     Page 7
                                                             Case No. 3:20-cv-173-JMK
                                                             Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 7 of 41
                                                            mailing absentee ballot applications only to Alaska voters 65 and older. 18

                                                            Although there is no official explanation for the age discrimination—because

                                                            it was not made pursuant to any statute or validly-enacted regulation—public

                                                            attempts at explaining it have been illogical.

                                                                  Lieutenant Governor Meyer attempted to justify the discriminatory

                                                            mailing by noting that older Alaskans “are a very vulnerable group” and that

                                                            many “are worried about the virus.” 19 He said that in particular older poll

                                                            workers may be reluctant to show up, and he recognized that “if they’re not

                                                            comfortable, we don’t want them to come out.” 20 He did not explain why other

                                                            groups of vulnerable Alaskans did not receive the mailing, nor why it could be
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            safe for voters and poll workers if voters 64 and younger to gather in person to
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            vote but not voters 65 and older. Defendants have also indicated that,

                                                            especially in light of the $3 million in extra funding from the CARES Act, cost

                                                            was “not a factor” in the decision to limit who received an absentee ballot




                                                                  18 Andrew Kitchenman, “State Will Mail Absentee Ballot Applications To
                                                            Seniors. Critics Say That Makes Ballot Access Unequal.” Alaska Public Media
                                                            (June    21,    2020),   https://www.alaskapublic.org/2020/06/21/state-will-mail-
                                                            absentee-ballot-applications-to-seniors-critics-say-that-suppresses-young-
                                                            minority-votes/.
                                                                  19   Id.
                                                                  20   Id.


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                    Page 8
                                                             Case No. 3:20-cv-173-JMK
                                                             Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 8 of 41
                                                            application. 21 Defendants have not explained what changed since the earlier

                                                            promise to enhance voting opportunities for all Alaskans, not just those over

                                                            65. By making this decision, Defendants have created two age-based classes of

                                                            voters; those who were proactively mailed an absentee ballot application, and

                                                            those who were not.

                                                               C. Plaintiffs File This Lawsuit

                                                                  Plaintiffs are three public interest groups and two individual voters who

                                                            are adversely affected by the discriminatory mailing.

                                                                  Plaintiff Disability Law Center is the federally mandated Protection and

                                                            Advocacy System for the State of Alaska empowered to provide legal advocacy
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            for people with disabilities anywhere in Alaska. 22 Plaintiff Native Peoples
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            Action Community Fund is a 501(c)(3) non-profit that advocates for Alaska

                                                            Native causes, including advocating in a non-partisan manner for Alaska

                                                            Natives’ opportunities to vote. 23 And Plaintiff Alaska Public Interest Research

                                                            Group is a non-partisan advocacy and research organization that focuses on

                                                            good governance. 24


                                                                  21 See Letter from Representative Matt Claman to Lieutenant Governor
                                                            Kevin Meyer, at 1 (June 29, 2020) (recounting the substance of their telephone call
                                                            during the week of June 22) (Exhibit B).
                                                                  22   See Amended Complaint, at ¶ 22 (July 22, 2020) [hereinafter Complaint].
                                                                  23   Id. at ¶ 23.
                                                                  24   Id. at ¶ 24.


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                      Page 9
                                                             Case No. 3:20-cv-173-JMK
                                                             Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 9 of 41
                                                                  Plaintiffs also include two registered voters who are under the age of 65.

                                                            Plaintiff Aleija Stover is a 21-year-old registered voter in Anchorage. 25

                                                            Ms. Stover suffers from chronic severe asthma, and she is among the many

                                                            Alaskans at high risk of complications were she to contract COVID-19. 26

                                                            Plaintiff Camille Rose Nelson is a 24-year-old registered voter living in

                                                            Kotzebue. 27 Ms. Nelson has access only to a single significant medical facility

                                                            in Kotzebue, Maniilaq Health Center, which has only approximately a dozen

                                                            in-patient beds. 28 Given the small number of in-patient hospital beds in

                                                            Kotzebue, Ms. Nelson is concerned that the medical system could be quickly

                                                            overwhelmed if a large COVID-19 outbreak were to occur among Kotzebue’s
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            approximately 3,200 residents. 29 Many other rural Alaskans have even less
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            access to health care services than Ms. Nelson, who lives in a larger “hub” that

                                                            services a whole region.

                                                                  Plaintiffs and other interested parties have reached out and requested

                                                            that Defendants rectify the discrimination inherent in their mailing plan. 30


                                                                  25   Id. at ¶ 25.
                                                                  26   Id.
                                                                  27   Id. at ¶ 26.
                                                                  28   Id.
                                                                  29   Id.
                                                                  30 For instance, State Representative Matt Claman wrote a letter on
                                                            June 18, 2020, urging the Division of Elections “in the strongest possible


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                               Page 10
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 10 of 41
                                                            But after confirming on or about July 13 that absentee ballot applications had

                                                            actually been mailed out to voters 65 years of age and older, Plaintiffs promptly

                                                            filed this suit in the Superior Court for the State of Alaska, Third Judicial

                                                            District at Anchorage on July 17, 2020. 31 Defendants removed the case to the

                                                            United States District Court for the District of Alaska on July 20. 32

                                                               II.         LEGAL FRAMEWORK

                                                                           A. Standard For Ordering A Preliminary Injunction.

                                                                     To obtain preliminary injunctive relief, a plaintiff must establish that it

                                                            is (1) “likely to succeed on the merits,” (2) “likely to suffer irreparable harm in

                                                            the absence of preliminary relief,” (3) “that the balance of equities tips in” their
HOLMES WEDDLE & BARCOTT, PC




                                                            “favor,” (4) and “that an injunction is in the public interest.” 33 With regard to
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            balancing those factors, courts in this Circuit use a “sliding scale” test, whereby

                                                            “the elements of the preliminary injunction test are balanced, so that a




                                                            terms . . . to distribute absentee ballot applications to all registered voters in
                                                            Alaska as an essential step to reduce the risks to public health during the COVID-
                                                            19          pandemic.”        The        letter        is        available      at
                                                            https://assets.documentcloud.org/documents/6951697/2020-06-18-Claman-Letter-
                                                            Re-Absentee-Ballot.pdf.
                                                                     31   See generally Complaint.
                                                                     32   See Defendant’s Notice of Removal, 3:20-cv-00173-JMK, Dkt. 1 (July 20,
                                                            2020).
                                                                     33   Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                      Page 11
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 11 of 41
                                                            stronger showing of one element may offset a weaker showing of another.” 34

                                                            Thus, a preliminary injunction is appropriate when “a plaintiff raises ‘serious

                                                            questions’ as to the merits and ‘the balance of hardships tips sharply in

                                                            [plaintiff’s] favor,’ ” so long as the plaintiff still establishes irreparable harm

                                                            and that the injunction is in the public interest. 35

                                                                          B. Standard For Reviewing Constitutional Violations.

                                                                     “[V]oting is unquestionably a fundamental right,” 36 and “is fundamental

                                                            to our concept of democratic government.” 37 Governmental restrictions or

                                                            arbitrary actions which violate fundamental constitutional rights are subject

                                                            to a greater level of scrutiny under both the United States and Alaska
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            Constitutions. 38 And even when a governmental action does not infringe a
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                     34   Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir.
                                                            2011).
                                                                      Puente Ariz. v. Arpaio, 821 F.3d 1098, 1103 n.4 (9th Cir. 2016) (quoting
                                                                     35

                                                            Cottrell, 632 F.3d at 1135).
                                                                      Sonneman v. State, 969 P.2d 632, 637 (Alaska 1988) (citing O’Callaghan
                                                                     36

                                                            v. State, 914 P.2d 1250, 1253-54 (Alaska 1996)).
                                                                    Miller v. Treadwell, 245 P.3d 867, 868-69 (Alaska 2010) (quoting
                                                                     37

                                                            Dansereau v. Ulmer, 903 P.2d 555, 559 (Alaska 1995)).
                                                                      Under federal law, see Reynolds v. Sims, 377 U.S. 533, 555 (1964)
                                                                     38

                                                            (describing right to vote as fundamental). Under Alaska law, see Miller v.
                                                            Treadwell, 245 P.3d 867, 868-69 (Alaska 2010) (“The right to vote ‘is fundamental
                                                            to our concept of democratic government.’ ” (quoting Dansereau v. Ulmer, 903 P.2d
                                                            555, 559 (Alaska 1995))).


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                        Page 12
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 12 of 41
                                                            fundamental right, there must still be a rational basis to justify the

                                                            infringement. 39

                                                               III.    ARGUMENT

                                                                  Plaintiffs are entitled to a preliminary injunction that will ensure all

                                                            Alaska voters are treated equally.

                                                                  First, because Defendants’ selective, discriminatory mailing continues to

                                                            abridge the voting rights of Alaskans under the age of 65, it is irreparably

                                                            harming Plaintiffs every day that Plaintiffs and other younger Alaskans face

                                                            additional hurdles in obtaining absentee ballots for upcoming elections.

                                                            Second, Plaintiffs are likely to succeed on the merits or, at a minimum, raise
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            serious and substantial questions, because Defendants’ decision to treat voters
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            differently on the basis of age violates the Twenty-Sixth Amendment of the

                                                            United States Constitution, the Equal Protection and Due Process Clauses of

                                                            the United States and Alaska Constitutions, and the ADA. Third, the balance

                                                            of hardships tips sharply in Plaintiffs’ favor because granting this motion

                                                            would simply hold Defendants to their own professed intention to enhance

                                                            ballot access for all Alaskans, while denying it would lock in reduced access for




                                                                  39 Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 83 (2000) (holding that, outside
                                                            of the context of voting, discriminations based on age must be rationally related to
                                                            a legitimate government interest).

                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                     Page 13
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 13 of 41
                                                            most Alaskan voters. Fourth and finally, Plaintiffs seek to vindicate the public

                                                            interest by making voting accessible and safe for all Alaskans on equal terms.

                                                                        A. The Selective Mailing Irreparably Harms All Alaskan
                                                                           Voters Under The Age Of 65.

                                                                  Defendants have created an unconstitutional and unlawful imbalance

                                                            between the ability of Alaskans 65 and older versus those under 65 to safely

                                                            exercise their voting rights. Every day this imbalance persists, Plaintiffs, and

                                                            the many thousands of voters similarly situated, suffer irreparable harm.

                                                                  Defendants have directly mailed absentee ballot applications to all

                                                            voters aged 65 and older. This application allows voters to opt into receiving
HOLMES WEDDLE & BARCOTT, PC




                                                            absentee ballots by mail for the whole year—including the primary and
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            general. 40 Any voter who wishes to vote by mail must ensure that the Division

                                                            of Elections has received the application at least 10 days before an election. 41

                                                            Unfortunately, with Alaska’s primary election scheduled for August 18, 2020



                                                                  40   See Exhibit A at 3.
                                                                  41 AS 15.20.081(b) (”An application requesting delivery of an absentee ballot
                                                            to the applicant by mail must be received by the division of elections not less than
                                                            10 days before the election for which the absentee ballot is sought.”).
                                                                   As discussed in greater detail below, the 10-day deadline actually violates
                                                            federal law with respect to the upcoming presidential election, as federal law
                                                            provides that “each State shall provide by law for the casting of absentee ballots
                                                            for the choice of electors for President and Vice President, or for President and Vice
                                                            President, by all duly qualified residents of such State who may be absent from
                                                            their election district or unit in such State on the day such election is held and who
                                                            have applied therefor not later than seven days immediately prior to such election.”
                                                            52 U.S.C. § 10502(d) (emphasis added).

                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                       Page 14
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 14 of 41
                                                            and the resulting absentee ballot application deadline of August 8, Defendants’

                                                            timing of the selective mailing all but foreclosed the possibility of meaningful

                                                            relief, and with it the possibility of remedying Plaintiffs’ harm. For the general

                                                            election, the Division must receive a voter’s absentee ballot application by

                                                            October 24 under Alaska law. As this crucial deadline approaches, Plaintiffs’

                                                            irreparable harm mounts every day they are denied equal access to the ballot

                                                            box. Defendants’ selective and age-discriminatory mailing, left unchecked, is

                                                            causing and will continue to cause irreparable harm to Plaintiffs and hundreds

                                                            of thousands of registered Alaskan voters under the age of 65.

                                                                  Critically, the remedy Plaintiffs seek works no harm on Defendants.
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            Plaintiffs’ request is simple: have Defendants immediately mail absentee
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            ballot applications—as was already done for all registered Alaskan voters aged

                                                            65 and older—to all other registered voters. Because a voter can request ballots

                                                            for both the primary and general elections in a single application, this mailing

                                                            need not be repeated for those voters who have opted in to vote absentee in

                                                            both elections. And with $3 million of CARES Act funding available to

                                                            Defendants for the specific purpose of facilitating these elections—and

                                                            Defendants’ apparent lack of concern over the possible cost 42—it is difficult to




                                                                  42   See Exhibit B at 1.


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                 Page 15
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 15 of 41
                                                            imagine any harm would result from this mailing. 43 Without it, the voting

                                                            rights of Plaintiffs and thousands they represent remain abridged.

                                                                       B. Plaintiffs Are Likely To Succeed On The Merits, Or, At,
                                                                          Minimum, Have Raised Serious Questions To Justify A
                                                                          Preliminary Injunction.

                                                                             i. Defendants’ Discriminatory Mailing Violates The
                                                                                Twenty-Sixth Amendment Of The United States
                                                                                Constitution.

                                                                  The text of the Twenty-Sixth Amendment, which was ratified in 1971, is

                                                            unequivocal: “The right of citizens of the United States, who are eighteen years

                                                            of age or older, to vote shall not be denied or abridged by the United States or

                                                            by any State on account of age.” That text echoes the Fifteenth, Nineteenth,
HOLMES WEDDLE & BARCOTT, PC




                                                            and Twenty-Fourth Amendments, which direct that the right to vote shall not
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            be “denied or abridged” on the basis of race, sex, or the failure to pay a poll

                                                            tax. 44 Defendants would plainly violate those amendments if it mailed




                                                                  43  In fact, because directly mailing absentee ballot applications might
                                                            decrease the demand for in-person voting on election day, this one-time mailing
                                                            could actually decrease overall election administration costs by reducing the
                                                            number of poll workers and other infrastructure needed, as well as by spreading
                                                            out the requests for ballots that otherwise may come as a deluge this fall.
                                                                  44 See Rice v. Cayetano, 528 U.S. 495, 512 (2000) (invalidating a restriction
                                                            on voting by non-native Hawaiians in certain Hawaiian elections as violative of
                                                            the Fifteenth Amendment because “[t]he design of the Amendment is to reaffirm
                                                            the equality of races at the most basic level of the democratic process, the exercise
                                                            of the voting franchise. A resolve so absolute required language as simple in
                                                            command as it was comprehensive in reach. Fundamental in purpose and effect
                                                            and self-executing in operation, the Amendment prohibits all provisions denying


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                      Page 16
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 16 of 41
                                                            absentee ballot applications only to white voters, only to men, or only to voters

                                                            who pay a tax. 45 It is equally plain that Defendants have violated the Twenty-

                                                            Sixth Amendment by proactively mailing absentee ballot applications only to

                                                            voters over 65.

                                                                  As one Congressperson remarked during the debates leading up to

                                                            ratification, the Twenty-Sixth Amendment “guarantees that citizens who are

                                                            18 years of age or older shall not be discriminated against on account of age,” 46

                                                            which was understood at the time to include younger voters. 47 And the

                                                            Amendment’s text, which was “modeled after similar provisions in the

                                                            [Fifteenth A]mendment, which outlawed racial discrimination at the polls, and
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            the [Nineteenth A]mendment, which enfranchised women,” 48 should be
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            understood as language that was intended to—and does in fact—eliminate any




                                                            or abridging the voting franchise of any citizen or class of citizens on the basis of
                                                            race.”).
                                                                  45 See Tex. Democratic Party v. Abbott, to be published at 961 F.3d 389, at
                                                            *47 (5th Cir. June 4, 2020) (Ho, J., concurring) (“[I]t would presumably run afoul
                                                            of the Constitution to allow only voters of a particular race to vote by mail.”)
                                                                  46   117 Cong. Rec. 7532, 7534 (1971) (remarks of Rep. Poff).
                                                                  47 See S. Rep. No. 92-26, at 14 (1971) (“[F]orcing young voters to undertake
                                                            special burdens—obtaining absentee ballots, or traveling to one centralized
                                                            location in each city, for example—in order to exercise their right to vote might
                                                            well serve to dissuade them from participating in the election.”).
                                                                  48   See 117 Cong. Rec. at 7533 (statement of Rep. Celler).


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                      Page 17
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 17 of 41
                                                            possibility of age discrimination in voting. 49 Indeed, the U.S. Supreme Court

                                                            has highlighted this similarity in the language and operation of these

                                                            amendments and observed that “[t]he Constitution uses the words ‘right to

                                                            vote’ in five separate places: the Fourteenth, Fifteenth, Nineteenth, Twenty-

                                                            Fourth, and Twenty-Sixth Amendments.” 50

                                                                  The language “or abridged” in the Amendment underscores that it serves

                                                            to “do more than just police states’ voting ages.” 51 To “abridge” means to

                                                            “curtail, lessen, or diminish (a right, privilege, etc.); to reduce the extent or

                                                            scope of.” 52 In a related context—the Voting Rights Act—Congress has defined

                                                            “denial or abridgement” as a practice under which “the political processes
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            leading to nomination or election in the State or political subdivision are not
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            equally open to participation by members of a class of citizens . . . in that its

                                                            members have less opportunity than other members of the electorate to

                                                            participate in the political process and to elect representatives of their

                                                            choice.” 53 In sum, the Twenty-Sixth Amendment prohibits all practices that


                                                                  49  See Yael Bromberg, Youth Voting Rights and the Unfulfilled Promise of
                                                            the Twenty-Sixth Amendment, 21 U. PENN. J. COST. LAW, 1105, 1161 (2019); see
                                                            also id. at 1124-27, 1132-34.
                                                                  50   Shelby Cty. V. Holder, 570 U.S 529, 567 n.2 (2013).
                                                                  51Eric S. Fish, Note, The Twenty-Sixth Amendment Enforcement Power, 121
                                                            YALE L.J. 1168, 1181 (2012).
                                                                  52   Oxford English Dictionary (3d ed. 2009).
                                                                  53   52 U.S.C. § 10301(b) (emphasis added).

                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                 Page 18
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 18 of 41
                                                            affect the right to vote where a government makes it more difficult or unequal

                                                            for one group of voters to exercise their right to vote than another group solely

                                                            on the basis of age.

                                                                  Defendants’ decision to mail absentee ballot applications only to certain

                                                            voters on the basis of age is precisely what the Twenty-Sixth Amendment

                                                            explicitly prohibits. Perhaps Defendants believed their action was permissible

                                                            because age is not a suspect or quasi-suspect classification in many contexts.

                                                            But the Constitution requires a different answer with respect to voting.

                                                                  By analogy to other identically-worded Amendments, the Twenty-Sixth

                                                            Amendment prohibits any “requirement[]” that “effectively handicap[s]
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            exercise of the franchise” even if “the abstract right to vote may remain
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            unrestricted.” 54 Defendants’ discriminatory mailing does just that. To vote by

                                                            absentee ballot, voters 65 and older only need to return a form that the

                                                            government conveniently placed in their mailbox. But Plaintiffs, like hundreds

                                                            of thousands of registered Alaskan voters younger than 65, must proactively

                                                            begin the process of obtaining a ballot if they wish to vote by mail. 55


                                                                  Lane v. Wilson, 307 U.S. 268, 275 (1939) (Fifteenth Amendment); see also
                                                                  54

                                                            Harman v. Forssenius, 380 U.S. 528 (1965) (Twenty-Fourth Amendment).
                                                                  55  Additional options all involve multiple additional steps, barriers, and
                                                            requirements. For instance, younger voters may use Alaska’s Online Absentee
                                                            Ballot Application, but that system requires both reliable Internet access and
                                                            certain forms of ID that not all eligible voters have. Younger voters may also use
                                                            the state’s online portal to generate and print a paper application, but that requires


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                       Page 19
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 19 of 41
                                                            Eliminating these steps for voters 65 and older while forcing voters—including

                                                            disabled voters—under 65 to take them is unconstitutional.

                                                                  Because the Constitution expressly prohibits denying or abridging the

                                                            right to vote “on account of age,” strict scrutiny applies. 56 The State’s action

                                                            cannot meet that test. There is no state interest (let alone a compelling one) in

                                                            imposing obstacles on voters on account of age. And the State’s interest in

                                                            protecting public health weighs heavily against Defendants selective, age-

                                                            discriminatory approach: during a pandemic involving a highly-contagious

                                                            disease, all voters, poll workers, and their families—not just older voters—are

                                                            at risk. Logically, community spread through other age cohorts contracting the
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            disease also puts Alaskans over 65 at greater risk, because they will encounter
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            Alaskans of all ages. 57 In other words, Defendants have left the very voters


                                                            not only Internet access, but also access to a printer and mailing materials. And
                                                            younger voters do not receive the set of instructions and cover letter sent with the
                                                            absentee ballot application, which helps them navigate the complexities of the
                                                            system.
                                                                  56 Symm v. United States, 439 U.S. 1105 (1979) (Supreme Court’s only case
                                                            under the Twenty-Sixth Amendment, finding that strict scrutiny was consistent
                                                            with text and history of Amendment), aff’g United States v. Texas, 445 F. Supp.
                                                            1245 (S.D. Tex. 1978); see also League of Women Voters of Fla., Inc. v. Detzner, 314
                                                            F. Supp. 3d 1205, 1221 (N.D. Fla. 2018) (noting that the Twenty-Sixth Amendment
                                                            contributes “added protection to that already offered by the Fourteenth
                                                            Amendment”). Cf. Reed v. Town of Gilbert, 135 S. Ct. 2218, 2228 (2015) (A law that
                                                            is discriminatory “on its face is subject to strict scrutiny regardless of the
                                                            government’s benign motive.”)
                                                                  57Zaz Hollander, “As Alaska’s Daily COVID-19 Count Hits Another Near-
                                                            Record, Hospitalizations Aren’t Rising As Quickly,” (July 9, 2020) (quoting state of


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                     Page 20
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 20 of 41
                                                            they claim to be protecting at risk. This illogical action cannot even survive

                                                            rational basis review; needless to say, it is not narrowly tailored to advance

                                                            any state interest. It therefore violates the Twenty-Sixth Amendment. 58

                                                                  Because Plaintiffs have raised a serious and substantial claim showing

                                                            that Defendants’ discriminatory mailing on the basis of age violates the

                                                            Twenty-Sixth Amendment, this Court should grant Plaintiffs’ request for a

                                                            preliminary injunction on this point alone. Alternatively, because Plaintiffs are


                                                            Alaska health officials including state epidemiologist, Dr. Joe McLaughlin, as
                                                            observing that “[o]ther states with spikes among younger people have experienced
                                                            a    subsequent       uptick     in    cases   involving    older    residents”),
                                                            https://www.adn.com/alaska-news/2020/07/09/alaska-records-another-near-
HOLMES WEDDLE & BARCOTT, PC




                                                            record-increase-in-daily-confirmed-coronavirus-cases/.
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                  58  A motions panel of the Fifth Circuit recently declined to apply strict
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            scrutiny to its emergency review of a Texas law that discriminated on the basis of
                                                            age in absentee balloting, but its reasoning is unpersuasive. See generally Tex.
                                                            Democratic Party v. Abbott, 961 F.3d 389 (5th Cir. June 4, 2020). In concluding
                                                            that only rational basis applied, the Fifth Circuit incorrectly relied on case law
                                                            regarding absentee balloting that pre-dated the Twenty-Sixth Amendment and the
                                                            modern expansion of vote-by-mail to conclude that age discrimination in absentee
                                                            balloting did not “abridge” the “right to vote . . . on account of age.” See id. (citing
                                                            McDonald v. Bd. of Election, 394 U.S. 802 (1969)). Further, Judge Ho, who
                                                            provided the decisive vote to stay the injunction, concurred separately to note that
                                                            the preliminary injunction entered there was flawed because it did not address the
                                                            fact that “equal treatment can be achieved either by withdrawal of benefits from
                                                            the favored class or by extension of benefits to the excluded class.” Id. at *48
                                                            (quotation marks omitted). But that issue is not present here, because the mailing
                                                            has already gone out, and voters 65 and older have already received the benefit.
                                                            There is thus no other possible remedy other than conferring that same benefit on
                                                            Plaintiffs. Finally, although the U.S. Supreme Court did not disturb the Fifth
                                                            Circuit’s emergency decision, Justice Sotomayor wrote separately to note that the
                                                            issue is “weighty and seemingly novel,” and she hoped courts would “consider the
                                                            merits of the legal issues . . . well in advance of the November election.” Tex.
                                                            Democratic Party v. Abbott, S. Ct. No. 19A1055 (June 26, 2020) (Sotomayor, J.,
                                                            respecting the denial of the application to vacate the stay).

                                                              Motion for Preliminary Injunction
                                                              Disability Law Center of Alaska v. Meyer                                        Page 21
                                                              Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 21 of 41
                                                            likely to prevail on their claim that Defendants have unlawfully abridged

                                                            voting rights on the basis of age, this Court may even grant a preliminary

                                                            injunction under the more stringent probable success on the merits standard.

                                                                           ii. Defendants’ Discriminatory Mailing Violates Equal
                                                                               Protection Under The United States And Alaska
                                                                               Constitutions.

                                                                  Both the United States and Alaska Constitutions prevent unequal

                                                            treatment between two similarly-situated classes of citizens through their

                                                            respective equal protection clauses. And under both constitutions, this Court

                                                            should grant Plaintiffs’ request for a preliminary injunction to prevent

                                                            irreparable harm.
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                                   1. Equal Protection Clause: United States
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                                      Constitution.

                                                                  For many of the same reasons that Defendants’ discriminatory mailing

                                                            violates the Twenty-Sixth Amendment, it also violates the Equal Protection

                                                            Clause of the United States Constitution, which prevents discriminatory

                                                            infringements on the fundamental right to vote. After all, the “right to vote

                                                            freely for the candidate of one’s choice is of the essence of a democratic society,

                                                            and any restrictions on that right strike at the heart of representative




                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                  Page 22
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 22 of 41
                                                            government.” 59 Constitutional government is “best served by favoring

                                                            enfranchisement and ensuring that qualified voters’ exercise of their right to

                                                            vote is successful.” 60

                                                                  In Anderson v. Celebrezze 61 and Burdick v. Takushi, 62 the U.S. Supreme

                                                            Court laid out a “flexible standard” to resolve constitutional challenges to state

                                                            actions that burden voting rights. “A court considering a challenge to a state

                                                            election law must weigh the character and magnitude of the asserted injury to

                                                            the rights . . . that the plaintiff seeks to vindicate against the precise interests

                                                            put forward by the State as justifications for the burden imposed by its rule,

                                                            taking into consideration the extent to which those interests make it necessary
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            to burden the plaintiff’s rights.” 63 When a regulation subjects the right to vote
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            to a “severe” restriction, the restriction “must be narrowly drawn to advance a

                                                            state interest of compelling importance.” 64 Less severe burdens remain subject



                                                                  59 Reynolds v. Sims, 377 U.S. 533, 555 (1964); see also Yick Wo v. Hopkins,
                                                            118 U.S. 356, 370 (1886) (right to vote is “regarded as a fundamental political right,
                                                            because preservative of all rights”).
                                                                  60 Obama for Am. v. Husted, 697 F.3d 423, 436–37 (6th Cir. 2012) (citation
                                                            omitted).
                                                                  61   460 U.S. 780 (1983).
                                                                  62   504 U.S. 428 (1992).
                                                                  63Burdick, 504 U.S. at 433–34 (quotation marks and citation omitted,
                                                            emphasis added).
                                                                  64   Norman v. Reed, 502 U.S. 279, 280 (1992).


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                       Page 23
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 23 of 41
                                                            to balancing. But “[h]owever slight” the burden on the right to vote “may

                                                            appear,” “it must be justified by relevant and legitimate state interests

                                                            ‘sufficiently weighty to justify the limitation.’” 65

                                                                  Here, regardless of whether the burden on all voters under 65 is

                                                            characterized as slight or severe, the mismatch between Defendants’ asserted

                                                            interest—making it easier for all voters to choose how to vote—and its action—

                                                            mailing absentee ballot applications only to those 65 and older—renders the

                                                            action unconstitutional. As explained above, there is no “legitimate state

                                                            interest” in choosing a single age cohort to assist in voting while leaving out all

                                                            other cohorts who are equally vulnerable and equally eligible to vote by mail.
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                  Defendants’ decision is also invalid under standard age-discrimination
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            under the Equal Protection Clause, even if the fundamental right to vote were

                                                            not burdened. “States may discriminate on the basis of age without offending

                                                            the Fourteenth Amendment if the age classification in question is rationally

                                                            related to a legitimate state interest.” 66 If the state interest is in reducing

                                                            gatherings or protecting vulnerable populations, the selective mailing

                                                            completely misses the mark, twice: it is underinclusive because it leaves out

                                                            large swaths of vulnerable Alaskans and overinclusive because it includes


                                                                  65  Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 191 (2008)
                                                            (plurality) (quoting Norman, 502 U.S. at 288–89).
                                                                  66   Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 83 (2000).

                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                  Page 24
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 24 of 41
                                                            many people 65 or older who are at low risk or who may have no trouble

                                                            accessing absentee ballots without the mailing.

                                                                                     2. Equal Protection Clause: Alaska
                                                                                        Constitution.

                                                                  Article I, section 1 of the Alaska Constitution provides “that all persons

                                                            are equal and entitled to equal rights, opportunities, and protection under the

                                                            law.” 67 This unequivocal constitutional “equal protection guarantee requires

                                                            ‘equal treatment of those similarly situated.’ ” 68 And the Alaska Supreme

                                                            Court has “long recognized that [Alaska’s equal protection clause] affords

                                                            greater protection to individual rights than the United States Constitution’s
HOLMES WEDDLE & BARCOTT, PC




                                                            Fourteenth Amendment.” 69
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                  The Alaska Supreme Court has established a framework for courts

                                                            analyzing alleged equal protection violations under the Alaska Constitution. 70




                                                                  67   Alaska Const. art. I, § 1.
                                                                  68 Planned Parenthood of the Great Nw. v. State, 375 P.3d 1122, 1135 (Alaska
                                                            2016) [hereinafter Planned Parenthood 2016] (quoting State, Dep’t of Health & Soc.
                                                            Servs. v. Planned Parenthood of Alaska, Inc., 28 P.3d 904, 909 (Alaska 2001)
                                                            [hereinafter Planned Parenthood 2001]).
                                                                  69 ACLU v. State, 122 P.3d 781, 787 (Alaska 2005) (quoting Malabed v. N.
                                                            Slope Borough, 70 P.3d 416, 420 (Alaska 2003)); see also Myers v. Alaska
                                                            Psychiatric Inst., 138 P.3d 238, 245 (Alaska 2006) (“Although the federal
                                                            constitution sets the minimum protections afforded to individual liberty and
                                                            privacy interests, the Alaska Constitution often provides more protection.” (citing
                                                            Valley Hosp. Ass’n v. Mat-Su Coal., 948 P.2d 963, 966–67 (Alaska 1997))).
                                                                  70   See Planned Parenthood 2016, 375 P.3d at 1132-37.


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                    Page 25
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 25 of 41
                                                            Courts must first identify appropriate “comparison classes,” i.e., “whether two

                                                            groups of people who are treated differently are similarly situated and

                                                            therefore are entitled to equal treatment under the constitution.” 71 Then,

                                                            courts are directed to engage in a “core equal protection analysis,” which is “a

                                                            flexible three-step sliding-scale.” 72 To perform this analysis:

                                                                  First, it must be determined at the outset what weight should
                                                                  be afforded the constitutional interest impaired by the
                                                                  challenged enactment . . . . Depending upon the primacy of the
                                                                  interest involved, the state will have a greater or lesser burden
                                                                  in justifying its legislation.

                                                                  Second, an examination must be undertaken of the purposes
                                                                  served by a challenged statute. Depending on the level of review
                                                                  determined, the state may be required to show only that its
HOLMES WEDDLE & BARCOTT, PC




                                                                  objectives were legitimate, at the low end of the continuum, or,
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                  at the high end of the scale, that the legislation was motivated
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                  by a compelling state interest.

                                                                  Third, an evaluation of the state’s interest in the particular
                                                                  means employed to further its goals must be undertaken. Once
                                                                  again, the state’s burden will differ in accordance with the
                                                                  determination of the level of scrutiny under the first stage of
                                                                  analysis. At the low end of the sliding scale, we have held that a
                                                                  substantial relationship between means and ends is
                                                                  constitutionally adequate. At the higher end of the scale, the fit
                                                                  between means and ends must be much closer. If the purpose




                                                                  71State v. Planned Parenthood of the Great Nw., 436 P.3d 984, 1000 (Alaska
                                                            2019) [hereinafter Planned Parenthood 2019] (quoting Planned Parenthood 2016,
                                                            375 P.3d at 1135).
                                                                  72   Planned Parenthood 2016, 375 P.3d at 1137.


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                  Page 26
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 26 of 41
                                                                  can be accomplished by a less restrictive alternative, the
                                                                  classification will be invalidated. 73

                                                                  By going through this process, it is evident that Plaintiffs are likely to

                                                            prevail. Because the threshold question of what comparison classes are at issue

                                                            in this case is clear—(1) Alaskan voters aged 65 and older and (2) Alaskan

                                                            voters who are younger than age 65—this Court can then proceed to the three-

                                                            step equal protection analysis.

                                                                  “Step one . . . requires evaluating the importance of the personal right

                                                            infringed upon to determine the State’s burden in justifying its differential

                                                            infringement.” 74 And because Defendants’ discriminatory actions improperly
HOLMES WEDDLE & BARCOTT, PC




                                                            abridge younger Alaskans’ fundamental constitutional right to vote, this Court
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            should apply strict scrutiny. 75 Strict scrutiny is especially appropriate in this

                                                            case because, although “not every burden on the right to vote is subject to strict




                                                                  73 Planned Parenthood 2016, 375 P.3d at 1137 (alteration in original)
                                                            (quoting Alaska Pac. Assurance Co. v. Brown, 687 P.2d 264, 269–70 (Alaska 1984)).
                                                                  74   Planned Parenthood 2016, 375 P.3d at 1137.
                                                                  75 Miller v. Treadwell, 245 P.3d 867, 868-69 (Alaska 2010) (“The right to vote
                                                            ‘is fundamental to our concept of democratic government.’ ” (quoting Dansereau v.
                                                            Ulmer, 903 P.2d 555, 559 (Alaska 1995)) (citing Bush v. Gore, 531 U.S. 98, 104
                                                            (2000))); id. at 869 (“[W]e recognize that the right to vote is key to participatory
                                                            democracy.”); id. (“[T]he opportunity to freely cast [one’s] ballot is fundamental.”
                                                            (second alteration in original) (quotation omitted)).


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                     Page 27
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 27 of 41
                                                            scrutiny,” 76 Defendants’ discriminatory mailings—which are not authorized by

                                                            either statute or regulation—were not conducted equitably. 77

                                                                  “Step two . . . requires identifying and assessing the State’s interests in

                                                            differently       burdening          [younger   voters’] . . . fundamental . . . rights.” 78

                                                            Defendants’ justification to burden younger voters’ fundamental right to vote

                                                            “must be compelling.” 79 And Defendants cannot show that their discriminatory

                                                            mailing supports even a “legitimate” state interest. 80 As explained above,

                                                            Defendants’ only apparent interest in “promot[ing] both a safe and a secure

                                                            election” 81 is ill-served, if not undermined, by limiting the mailing of absentee

                                                            ballot applications only to voters aged 65 and older.
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                  The third and final step requires evaluating whether Defendants’
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            interest “justifies imposing disparate burdens on the two groups of” voters. 82


                                                                  76  Sonneman v. State, 969 P.2d 632, 637 (Alaska 1998) (citing O’Callaghan
                                                            v. State, 914 P.2d 1250, 1253–54 (Alaska 1996)).
                                                                  77 Id. (“[B]ecause election laws will inevitably burden the right to vote, ‘to
                                                            subject every voting regulation to strict scrutiny and to require that the regulation
                                                            be narrowly tailored to advance a compelling state interest . . . would tie the hands
                                                            of States seeking to assure that elections are operated equitably and efficiently[.]’”
                                                            (second and third alterations in original) (emphasis added) (quoting O’Callaghan,
                                                            914 P.2d at 1254)).
                                                                  78   Planned Parenthood 2016, 375 P.3d at 1138.
                                                                  79   Id. (citation omitted).
                                                                  80   See id. at 1137.
                                                                  81   Exhibit A, page 2 (emphasis omitted).
                                                                  82   Planned Parenthood 2016, 375 P.3d at 1139.


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                          Page 28
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 28 of 41
                                                            And there is no legitimate reason why Defendants would only mail absentee

                                                            ballot applications to voters aged 65 and older. The CDC does not identify age

                                                            alone as being a higher risk factor for COVID-19. 83 Approximately one-third of

                                                            all Alaskans are considered in a high-risk category. 84 The CARES Act provides

                                                            ample funding to mail absentee ballot applications to all voters. 85 Alaskans

                                                            under the age of 60 comprise approximately 85% of Alaska’s current positive

                                                            cases. 86 Most older Alaskans either live in the same household or commonly

                                                            interact with younger Alaskans—during appointments, errands to get

                                                            groceries and medicine, and the like—so keeping the number of positive cases

                                                            low for all age groups help protect more vulnerable citizens.                     Younger
HOLMES WEDDLE & BARCOTT, PC




                                                                                                                                         87
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            Alaskans, who are more likely to live in rural Alaska, also tend to have more
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            limited access to medical care and facilities. Voters 65 years of age and older



                                                                  83   See Branswell, supra.
                                                                  84   See Hollander, supra (discussing testimony of state’s chief medical officer).
                                                                  85   State of Alaska, “COVID-19 Response Funding,” May 12, 2020,
                                                            https://bit.ly/AKFunding.
                                                                  86    This data is on the State’s official COVID-19 dashboard, at
                                                            https://coronavirus-response-alaska-dhss.hub.arcgis.com
                                                                  87 Zaz Hollander, “As Alaska’s Daily COVID-19 Count Hits Another Near-
                                                            Record, Hospitalizations Aren’t Rising As Quickly,” (July 9, 2020) (quoting state of
                                                            Alaska health officials including state epidemiologist, Dr. Joe McLaughlin, as
                                                            observing that “[o]ther states with spikes among younger people have experienced
                                                            a    subsequent       uptick     in    cases   involving      older     residents”),
                                                            https://www.adn.com/alaska-news/2020/07/09/alaska-records-another-near-
                                                            record-increase-in-daily-confirmed-coronavirus-cases/.


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                          Page 29
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 29 of 41
                                                            also more likely to be white, and are more likely to be located outside of rural

                                                            Alaska. 88 And mailing only a subset of voters absentee ballot applications is

                                                            far less effective at protecting poll workers from the protracted public indoor

                                                            gatherings in-person voting creates.

                                                                  There is no legitimate reason for Defendants to exclude hundreds of

                                                            thousands of Alaskan voters from receiving an absentee ballot application in

                                                            the mail. In fact, all of Defendants’ stated reasons attempting to justify the

                                                            mailing to over-65 voters also weigh even more strongly in favor of a blanket

                                                            mailing to all voters. Defendants’ actions and omissions certainly do not

                                                            survive strict scrutiny; 89 nor do they survive a lower level of scrutiny, because
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            there is no “substantial relationship between means and ends” as explained
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            above. 90 Defendants’ discriminatory mailing defies logic, and fails to treat all

                                                            Alaskans seeking to exercise their fundamental right to vote equally.




                                                                  88   See Kenai Peninsula Borough v. State, 743 P.2d 1352, 1372 (Alaska 1987)
                                                            (concluding that “a voter’s right to an equally geographically effective or powerful
                                                            vote . . . represent[s] a significant constitutional interest.”); see also Alaska Inter-
                                                            Tribal Council v. State, 110 P.3d 947, 966-69 (Alaska 2005) (considering
                                                            allegations of geographic discrimination and disparate impacts in the context of an
                                                            equal protection claim under the Alaska Constitution).
                                                                  89 Planned Parenthood 2016, 375 P.3d at 1139 (requiring “a compelling state
                                                            interest and . . . the least restrict means available to accomplish the state’s
                                                            purpose.” (quoting Schiel v. Union Oil Co. of Cal., 219 P.3d 1025, 1030 (Alaska
                                                            2009))).
                                                                  90   Id. at 1137 (quoting Alaska Pac. Assurance Co., 687 P.2d at 269-70).


                                                              Motion for Preliminary Injunction
                                                              Disability Law Center of Alaska v. Meyer                                        Page 30
                                                              Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 30 of 41
                                                                  Because Plaintiffs raise a serious and substantial equal protection claim

                                                            under the Alaska Constitution against Defendants, this Court should grant

                                                            Plaintiffs’ request for a preliminary injunction immediately. 91

                                                                             iii. Defendants’ Discriminatory Mailing Violates
                                                                                  Substantive Due Process Under The Alaska
                                                                                  Constitution.

                                                                  Defendants’ arbitrary and irrational age-based mailing of absentee

                                                            ballots also violates due process under the Alaska Constitution. 92 Substantive

                                                            due process protects against “state action that infringes [constitutional rights]

                                                            . . . in the absence of sufficient government reason.” 93 “Substantive due process

                                                            . . . is meant to guard against unfair, irrational, or arbitrary state conduct that
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            ‘shock[s] the universal sense of justice.’” 94 The level of scrutiny employed by
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            courts analyzing substantive due process claims under the Alaska Constitution

                                                            depends on the nature of the right asserted. 95 But governmental restrictions



                                                                  91 This Court could alternatively conclude that, under even the higher test
                                                            for a preliminary injunction, Plaintiffs are likely to succeed on the merits of their
                                                            equal protection claim under the Alaska Constitution.
                                                                  92 See Alaska Const. art. I, § 7 (“No person shall be deprived of life, liberty,
                                                            or property without due process of law.”).
                                                                  93 Doe v. Dep’t of Pub. Safety, 444 P.3d 116, 124–25 (Alaska 2019) (citing
                                                            Concerned Citizens of S. Kenai Peninsula v. Kenai Peninsula Borough, 527 P.2d
                                                            447, 452 (Alaska 1972)).
                                                                  94 Id. at 125 (alteration in original) (quoting Church v. State, Dep’t of
                                                            Revenue, 973 P.2d 1125, 1130 (Alaska 1999)).
                                                                  95   Id. at 125–26.


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                       Page 31
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 31 of 41
                                                            on fundamental rights—like the right to vote—are analyzed under strict

                                                            scrutiny, which requires both a compelling government interest and “no less

                                                            restrictive means of advancing the state interest exists.” 96

                                                                  In this case, Defendants have violated Plaintiffs’ substantive due process

                                                            rights because their decision to mail absentee ballot applications only to voters

                                                            aged 65 and older cannot pass even rational basis review. The legislature,

                                                            recognizing the challenges COVID-19 will pose to elections, authorized

                                                            Defendants to conduct the primary and general elections entirely by mail this

                                                            year. 97 The legislature also gave Defendants the authority to promulgate

                                                            emergency regulations to support a vote-by-mail election. 98 But Defendants
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            have not promulgated any regulations and instead have “unfair[ly],
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            irrational[ly], and arbitrar[ily]” mailed absentee ballot applications to only one

                                                            subset of voters. 99 This discriminatory decision—made without any readily-

                                                            apparent statutory authority—“shocks[s] the universal sense of justice.” 100

                                                                  For all of the same reasons discussed above, Defendants’ apparent

                                                            justifications for their discriminatory actions could not survive even rational


                                                                  96   Id. at 125 (citing Huffman v. State, 204 P.3d 339, 345–46 (Alaska 2009)).
                                                                  97   2020 SLA ch. 10, § 9.
                                                                  98   See id.
                                                                  99   Doe, 444 P.3d at 125.
                                                                  100   Id. (quoting Church, 973 P.2d at 1130).


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                      Page 32
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 32 of 41
                                                            basis review. 101 And because Plaintiffs raise a serious and substantial due

                                                            process claim, this court should grant Plaintiffs’ request for a preliminary

                                                            injunction and order Defendants to mail absentee ballot applications to all

                                                            voters who have not yet received them immediately. 102

                                                                             iv. Defendants’ Discriminatory Mailing Violates The
                                                                                 ADA.

                                                                  A government entity violates Title II of the ADA if a plaintiff can show

                                                            that: (1) he or she is a “qualified individual with a disability;” (2) he or she was

                                                            “excluded from participation in or denied the benefits of a public entity’s

                                                            services, programs or activities, or was otherwise discriminated against by the
HOLMES WEDDLE & BARCOTT, PC




                                                            public entity;” and (3) that “such exclusion, denial of benefits, or discrimination
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            was by reason of his [or her] disability.” 103 Here, Plaintiffs can prove all three

                                                            elements.

                                                                  First, Plaintiffs are qualified individuals under the ADA. Plaintiff

                                                            Disability Law Center is the federally mandated Protection and Advocacy

                                                            system in Alaska, and is empowered to provide legal advocacy for people with



                                                                  101   See supra Subsection III.B.ii.2.
                                                                  102 This Court could alternatively conclude that, under even the higher test
                                                            for a preliminary injunction, Plaintiffs are likely to succeed on the merits of their
                                                            due process claim under the Alaska Constitution.
                                                                  103 Weinreich v. Los Angeles Cnty. Metro. Transp. Auth., 114 F.3d 976, 978
                                                            (9th Cir. 1997).


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                      Page 33
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 33 of 41
                                                            disabilities. 104 And Plaintiff Ms. Stover has severe chronic asthma which puts

                                                            her at high-risk of complications from COVID-19 and prevents her from being

                                                            able to safely vote in-person. 105 Plaintiffs therefore meet the first prong.

                                                                  Second, Plaintiffs were denied the benefits of the state’s “services,

                                                            programs, or activities.” It is undisputed that only individuals 65 and older,

                                                            including many healthy and non-disabled individuals, were provided with the

                                                            benefit of receiving absentee ballot applications—which makes applying to

                                                            vote absentee by mail much easier. But Plaintiffs, including thousands of

                                                            disabled Alaskans, did not get that same benefit. This kind of exclusion is

                                                            prohibited by the terms of the ADA and by accompanying regulations. For
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            instance, a public entity may not “[d]eny a qualified individual with a disability
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            the opportunity to participate in or benefit from the aid, benefit, or service;”

                                                            “[a]fford a qualified individual with a disability an opportunity to participate

                                                            in or benefit from the aid, benefit, or service that is not equal to that afforded

                                                            others;” or “[p]rovide a qualified individual with a disability with an aid,

                                                            benefit, or service that is not as effective in affording equal opportunity to

                                                            obtain the same result, to gain the same benefit, or to reach the same level of


                                                                  104   Complaint at ¶ 22.
                                                                  105Complaint at ¶ 25; Service v. Union Pac. R.R. Co., 153 F. Supp. 2d 1187,
                                                            1192 (E.D. Cal. July 30, 2001) (holding that severe asthma can be a disability
                                                            under the ADA).


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                   Page 34
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 34 of 41
                                                            achievement as that provided to others.” 106 Sometimes public entities are

                                                            required to provide “appropriate auxiliary aids and services where necessary

                                                            to afford individuals with disabilities . . . an equal opportunity to participate

                                                            in, and enjoy the benefits of, a service, program, or activity of a public

                                                            entity.” 107 The aids and services must be provided to “protect the privacy and

                                                            independence of the individual with a disability.” 108

                                                                  Because Defendants offer absentee voting as a program or service

                                                            available to all Alaskan voters, they must afford voters with disabilities who

                                                            are under 65 an equal opportunity to access this program or service as older

                                                            people without disabilities. 109 As the Fourth Circuit put it, “[e]nsuring that
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            disabled individuals are afforded an opportunity to participate in voting that
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            is equal to that afforded others, 28 C.F.R. § 35.130, helps ensure that those

                                                            individuals are never relegated to a position of political powerlessness.” 110

                                                            Here, the violation is clear: voters over 65, including those without disabilities,


                                                                  106   28 CFR § 35.130(b)(i)–(iii).
                                                                  107   28 CFR § 35.160(b)(1).
                                                                  108   28 CFR § 35.160(b)(2).
                                                                  109See Nat’l Fed.of the Blind v. Lamone, No. 14-cv-1631, 2014 WL 4388342,
                                                            (2014 U.S. LEXIS 123020), at *11 (D. Md. Sept. 4, 2014) (holding that Maryland’s
                                                            absentee voting program is a program or service under the ADA to which
                                                            individuals with disabilities must have access because “it is a service that the State
                                                            has opted to extend to all Maryland citizens”); affirmed at 813 F.3d 494 (4th Cir.
                                                            2016).
                                                                  110   Lamone, 813 F.3d at 507 (emphasis added).

                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                       Page 35
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 35 of 41
                                                            are provided material assistance towards participating in the absentee

                                                            balloting program. They need only return a form mailed directly to their house.

                                                            Meanwhile, younger voters with disabilities must seek additional help to vote

                                                            by absentee ballot.

                                                                  The third prong is also met. It is not sufficient for the State to provide

                                                            disabled individuals with some access to absentee balloting. Instead, “the

                                                            covered entity must provide meaningful access to private and independent

                                                            voting.” 111 Mailing absentee ballot application to all voters with disabilities

                                                            enhances the privacy and independence in voting that is so crucial to an

                                                            individual’s right to vote freely. Its denial here violates the ADA.
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                              v. Separately, The Receipt Deadline For Absentee
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                                 Ballot Applications Violates 52 U.S.C. § 10502(d)
                                                                                 With Respect To The November General Election.

                                                                  Under the Voting Rights Act (“VRA”), in elections for electors for President

                                                            and Vice-President—such as the general election to be held this year on

                                                            November 3, 2020—voters “who may be absent from their election district or unit

                                                            in such State on the day such election is held” must be able to vote by absentee

                                                            ballot if they have “have applied therefor not later than seven days immediately

                                                            prior to such election.” 112 This year, that seven day cut-off is October 27, 2020.




                                                                  111Cal. Council of the Blind v. County of Alameda, 985 F. Supp. 2d 1229,
                                                            1238 (N.D. Cal. 2013).
                                                                  112   52 U.S.C. § 10502(d).

                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                        Page 36
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 36 of 41
                                                                  But Alaska law does not comply with the VRA. Under Alaska law, “[a]n

                                                            application requesting delivery of an absentee ballot to the applicant by mail must be

                                                            received by the division of elections not less than 10 days before the election for which

                                                            the absentee ballot is sought.” 113 Under the Supremacy Clause, federal law is

                                                            supreme, and it requires Alaska to process absentee ballot applications for those

                                                            three additional days. This Court should enter an injunction to ensure that Alaska

                                                            complies with clear federal law. 114

                                                                        C. The Balance of Hardships Tips Sharply Towards
                                                                           Plaintiffs.

                                                                  Because of the nature of the inequitable treatment of voters, a problem

                                                            Defendants themselves created, the balance of hardships tips sharply in favor
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            of granting Plaintiffs’ request for a preliminary injunction. The two individual
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            Plaintiffs will be faced with an obvious individual hardship: they must obtain

                                                            absentee ballots without the benefit of the assistance the State has proved to

                                                            older voters. And the organizational Plaintiffs will need to expend additional


                                                                  113   AS 15.20.081(b).
                                                                  114 Plaintiffs recognize that it is critical that absentee ballot applications are
                                                            received as early as possible to give all parties as much time to have a completed
                                                            ballot returned on time. They thus will encourage all voters to request a ballot as
                                                            soon as possible and will not recommend to any voter to wait until the last minute.
                                                            Indeed, in this lawsuit, Plaintiffs seek to have all voters receive absentee ballot
                                                            applications as soon as possible, which will ensure that as many applications are
                                                            processed well in advance of the general election. Still, it is certain that some
                                                            number of absentee ballot applications will be received by Defendants nine, eight,
                                                            or seven days before the general election. Despite the ten-day deadline under
                                                            Alaska law, the State must process those applications under federal law, which
                                                            takes priority under the Supremacy Clause.

                                                              Motion for Preliminary Injunction
                                                              Disability Law Center of Alaska v. Meyer                                        Page 37
                                                              Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 37 of 41
                                                            resources assisting their younger clients and members that they will not need

                                                            to expend if the State ended the discriminatory practice and sent every

                                                            Alaskan an absentee ballot application and detailed instructions about voting.

                                                                     By contrast, there is little to no hardship on Defendants from complying

                                                            with a preliminary injunction from this Court. They have already gone through

                                                            the process of preparing materials, procuring them, and mailing them to a

                                                            subset of voters, activities for which they received ample CARES Act funding.

                                                            They now need to simply repeat the process for every Alaska voter who has not

                                                            received an application yet—something they could have, and should have, done

                                                            in the first place.
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                     These indisputable facts, coupled with the right every Alaskan voter has
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            to an absentee ballot, means the balance of hardships tips sharply in Plaintiffs’

                                                            favor.

                                                                           D. A Preliminary Injunction Is In The Public Interest.

                                                                     “No right is more precious in a free country than that of having a voice

                                                            in the election of those who make the laws under which, as good citizens, we

                                                            must live.” 115 And Alaska’s health officials and politicians alike have

                                                            repeatedly emphasized the importance of avoiding public gatherings to stem




                                                                     115   Burdick v. Takushi, 504 U.S. 428, 441 (1992) (quotation marks omitted).


                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                        Page 38
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 38 of 41
                                                            the growth of this troubling pandemic. 116 Thus, the public interest tips strongly

                                                            in favor of providing every Alaskan assistance in voting by absentee ballot,

                                                            which will allow Alaskans to express their voices while also protecting one

                                                            another from potential exposure to COVID-19.

                                                                  By contrast, there is no public interest in perpetuating Defendants’

                                                            discrimination here. Defendants cannot claim to be vindicating the public

                                                            interest by enforcing a duly-enacted law or even their own regulation, which

                                                            would typically be open to public comment; instead, Defendants unilaterally

                                                            decided who would get an application and who would not, with no record or

                                                            official reasoning. Moreover, as mentioned, the selective mailing actually goes
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            against Defendants’ own stated public interest, which is to “enhance [the
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            State’s] outreach efforts to ensure all Alaskans have the greatest access to vote

                                                            in the 2020 primary election.” 117 In the end, then, the Plaintiffs’ “harm and the

                                                            public interest are one and the same, because the government’s interest is the

                                                            public interest.” 118 That common public interest is ensuring that all Alaskans

                                                            have “the greatest access to vote”—and the safest possible summer and fall too.




                                                                  116   See supra, § I.A–B (factual background).
                                                                  117   Meyer Press Release (emphasis added).
                                                                  118 Pursuing America’s Greatness v. FEC, 831 F.3d 500, 511 (D.C. Cir. 2016)
                                                            (citing Nken v. Holder, 556 U.S. 418, 435 (2009)).

                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                   Page 39
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 39 of 41
                                                               IV.   CONCLUSION

                                                                  COVID-19 has impacted every Alaskan practically overnight, and

                                                            Defendants should be commended for promoting the use of absentee ballots for

                                                            the upcoming primary and general elections. But Defendants improperly

                                                            crossed a line when they put absentee ballot applications directly in the hands

                                                            of older voters, while forcing all others to fend for themselves. Defendants have

                                                            discriminated on the basis of age by only mailing absentee ballot applications

                                                            to older voters, and in doing so have violated the Twenty-Sixth Amendment,

                                                            Equal Protection, Due Process, and the ADA.

                                                                  Plaintiffs—as well as the voters they seek to protect—will be irreparably
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            harmed if this discriminatory action is not rectified immediately, Defendants
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            will not be harmed by expanding their mailing to all Alaskan voters thanks to

                                                            ample CARES Act funding, the balance of equities and public interest tips

                                                            sharply in Plaintiffs’ favor, and Plaintiffs raise serious and substantial

                                                            questions on the merits (and in fact are likely to succeed). Accordingly, this

                                                            Court should grant the motion for a preliminary injunction and order

                                                            Defendants to immediately mail absentee ballot applications to all registered

                                                            Alaskan voters who have not yet received one, in order to give all voters the

                                                            equal opportunity to exercise their fundamental right to vote. Defendants




                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                Page 40
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 40 of 41
                                                            should be further ordered to accept all applications for absentee ballots

                                                            received up to seven days before the November general election.

                                                                  Dated this 22nd day of July 2020, at Anchorage, Alaska.

                                                                                                 /s/ Scott M. Kendall
                                                                                                 Scott M. Kendall
                                                                                                 Alaska Bar No. 0405019
                                                                                                 Samuel G. Gottstein
                                                                                                 Alaska Bar No. 1511099
                                                                                                 HOLMES WEDDLE & BARCOTT, PC

                                                                                                 Jason Harrow (Pro Hac Vice)
                                                                                                 EQUAL CITIZENS

                                                                                                 Michael Donofrio (Pro Hac Vice)
                                                                                                 STRIS & MAHER LLP
HOLMES WEDDLE & BARCOTT, PC




                                                                                                 Attorneys for Plaintiffs
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                                    CERTIFICATE OF SERVICE
                                                                   I hereby certify that, on the 22nd day of July 2020, I electronically filed
                                                            the foregoing with the Clerk of the Court using the CM/ECF system which
                                                            will send notification of such filing to the following:

                                                            Margaret Paton-Walsh
                                                            Attorney General’s Office
                                                            1031 W. 4th Avenue, Suite 200
                                                            Anchorage, AK 99501
                                                            margaret.paton-walsh@alaska.gov

                                                            I further certify that this memorandum does not exceed 10,000 words. The
                                                            total word count for this memorandum, pursuant to Local Civil Rule 7.4(a),
                                                            is 9,248 words.

                                                                                                    /s/ Scott M. Kendall
                                                                                                    Scott M. Kendall




                                                             Motion for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                    Page 41
                                                             Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 13 Filed 07/22/20 Page 41 of 41
